Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I claims 1-13 in the reply filed on 11/19/21 is acknowledged.
Claim 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Applications No. 17357877, 17084618 in view of Usui (US 20040040658). The claims do not teach wherein the plasma reaction chamber comprises a sensor or analyzer configured to determine when to stop plasma ashing the substrate, wherein the sensor or analyzer comprises one of an oscillator or a spectrometer, however Usui teaches in [0049] using a spectroscope as part of an end point detector for plasma etching and it would have been obvious to modify the claim 1 in order to accurately/automatically detect process end point using a computerized/electronic detection system based on light measurement for thickness [49 47]. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13, 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebe (JPS64066937) in view of Hashimoto (JP2007115939)
 	Regarding claim 1, Takebe teaches in fig. 1 a plasma ashing system comprising: a plasma generator (HF generator 7, translation) configured to generate a plasma from a gas source (generates plasma from gas thru gas pipe 9, abstract, translation); and a plasma reaction chamber (rxn chamber 5, abstract) configured to house a substrate (sample 2, abstract) comprising a Parylene coating (the substrate and its details are not part of the apparatus structure and do not impart patentability to apparatus claims, MPEP 2115, 2114), wherein the plasma reaction chamber is configured to expose surfaces of the Parylene coating on the substrate to the plasma (abstract), wherein the plasma is configured to remove portions of the Parylene coating on the substrate (it is used to etch the sample surface, abstract; also this is a recitation of intended use related to process and does not structurally limit the apparatus, MPEP 2114); wherein the plasma reaction chamber comprises a sensor or analyzer (quartz oscillator which detects the amount of material etched, abstract, translation) but does not teach it is configured to determine when to stop plasma ashing the substrate, however Hashimoto teaches in [10 
 	Regarding claim 2, Takebe in view of Hashimoto teaches the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a quartz crystal oscillator (as disc in claim 1).
 	Regarding claim 3, Takebe in view of Hashimoto teaches the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a quartz crystal oscillator configured to measure a thickness or decrease in thickness of the Parylene coating at the exposed surfaces (as disc in claim 1).
 	Regarding claim 4. Takebe in view of Hashimoto teaches the plasma ashing system of claim 3, further comprising electronic instrumentation to read a frequency of the quartz crystal (Takebe’s qco is able to output frequency that can be used to determine etched amount, thus there must be some electronics reading the analog frequency of the qco and converting it to digital; furthermore Hashimoto’s control unit reads the frequency to determine stop time).
 	Regarding claim 5. Takebe in view of Hashimoto teaches the plasma ashing system of claim 1, but does not teach wherein the sensor or analyzer comprises a quartz crystal oscillator on the substrate, however Hashimoto teaches in fig. 1 the qco 2 is attached on the inner surfaces of a wafer 5; it would be obvious to those skilled in the art at the time of invention to modify Takebe in order to acquire data as close and accurate to actual conditions of the etching on the substrate, as suggested from the drawings. 
 	Regarding claim 6.  Takebe in view of Hashimoto teaches the the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a quartz crystal oscillator, and wherein the sensor determines to stop the plasma ashing based on a change in frequency of the quartz crystal oscillator (as disc in claim 1, the qco’s change in freq represents thickness change, hence control unit stops etching based on the thickness change and etch rate of the qco).
 	Regarding claim 10. Takebe in view of Hashimoto teaches the plasma ashing system of claim 1, wherein the plasma reaction chamber is configured to remove only a selected portion of the Parylene 
 	Regarding claim 11. Takebe in view of Hashimoto teaches a plasma ashing system comprising: a plasma generator configured to generate a plasma from a gas source; and a plasma reaction chamber configured to house the substrate, wherein the plasma reaction chamber is configured to expose surfaces of the Parylene coating on the substrate to the plasma, wherein the plasma is configured to remove portions of the Parylene coating on the substrate; wherein the plasma reaction chamber comprises a sensor or analyzer configured to determine when to stop plasma ashing the substrate, wherein the sensor or analyzer comprises one of an oscillator or a spectrometer (see claims 1-3).
 	Regarding claim 12. Takebe in view of Hashimoto teaches the plasma ashing system of claim 11, wherein the sensor or analyzer comprises a quartz crystal oscillator (see claims 1-3).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 11, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated over Peng (US 6117348)
 	Regarding claim 1, Peng teaches in fig. 1 a plasma ashing system comprising: a plasma generator (RF gen 18 det. desc para 2) configured to generate a plasma from a gas source (from gas supply 20, det desc para 2); and a plasma reaction chamber (plasma etch apparatus 10 det desc para 1) configured to house a substrate (wafer 14 det desc para 2) comprising a Parylene coating (the substrate and its details are not part of the apparatus structure and do not impart patentability to apparatus claims, MPEP 2115, 2114), wherein the plasma reaction chamber is configured to expose surfaces of the Parylene coating on the substrate to the plasma (det desc para 2), wherein the plasma is configured to 
 	Regarding claim 7. Peng teaches the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a spectrometer (see claim 1).
 	Regarding claim 8. Peng teaches the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a spectrometer, wherein the spectrometer is configured to analyze residual gas in the plasma reaction chamber (analyzes the wavelength of radicals of excited gas in plasma, det desc par 2, 3, abstract).
 	Regarding claim 9. Peng teaches the plasma ashing system of claim 1, wherein the sensor or analyzer comprises a spectrometer, wherein the spectrometer is configured to analyze radicals produced by ashing of Parylene (various chemicals/etchants can be used to ash parylene, such as those listed in det desc para 2, 3, their produced radicals’ wavelengths are analyzed).
 	Regarding claim 11. Peng  teaches a plasma ashing system comprising: a plasma generator configured to generate a plasma from a gas source; and a plasma reaction chamber configured to house the substrate, wherein the plasma reaction chamber is configured to expose surfaces of the Parylene coating on the substrate to the plasma, wherein the plasma is configured to remove portions of the Parylene coating on the substrate; wherein the plasma reaction chamber comprises a sensor or analyzer configured to determine when to stop plasma ashing the substrate, wherein the sensor or analyzer comprises one of an oscillator or a spectrometer (see claim 1).
 	Regarding claim 13. Peng teaches the plasma ashing system of claim 11, wherein the sensor or analyzer comprises a spectrometer (see claim 1, 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718